Title: To Thomas Jefferson from Lucy Ludwell Paradise, 1 March 1791
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
March ye. 1st. 1791 London

I hope you will pardon My troubling your Excellency with these few lines to make an enquiry after your health, and that of your amiable families: And to know at the same time if you have received a Letter I did Myself the honour to send you by Bishop Maddison. You will greatly oblige Mr. Paradise and Myself if you would let Us know by the return of the Spring Ships whether your Agent has remitted you the Money you were so good as to advance Mr. Paradise during his stay at Paris, as our Merchant Mr. Anderson has paid it to your Agent. Mr. Paradise joines with me in respectful Compliments to You, and your good family. Dear Sir I have the honour to be Your ever Obliged Friend,

Lucy Paradise


Please to direct your Letter to Mr. Anderson No. 10 Crosbey Squr. Bishopgate St.

